Appeal by defendant, as limited by her motion, from an amended sentence of the County Court, Nassau County, imposed October 30, 1978. Amended sentence vacated, on the law, and matter remitted to the County Court for resentencing in accordance herewith. It was error for the County Court to have imposed an indeterminate sentence of three years imprisonment pursuant to subdivision 6 of section 60.03 of the Penal Law for defendant’s violation of the sentence *684of probation imposed on May 19, 1972, upon her conviction of attempted forgery in the second degree committed on January 14, 1971, for the reasons that the crime was committed prior to the effective date of section 60.03 and the defendant had not been adjudicated a drug addict pursuant to the procedures provided for in section 208 of the former Mental Hygiene Law. The matter is, therefore, remitted. Gibbons, J. P., Rabin, Gulotta and Cohalan, JJ., concur.